Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 3/1/2021 are entered. Claims 23-24 are cancelled and claims 25-26 are new.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al (US 2008/0184713)
Regarding claim 1, Huff discloses an HVAC system, comprising:
a housing (20) having a wall with an exterior surface configured to be exposed to an ambient environment external to a space conditioned by the HVAC system (conditioned space);
a first heat exchanger (14a) disposed within the housing and forming part of a refrigerant circuit (circuit shown in figure 2) of the HVAC system; and
a second heat exchanger (14b) disposed within the housing and forming part of the refrigerant circuit (shown in figure 2), wherein the second heat exchanger includes a coil coupled to the wall (shown in figure 3 the heat exchanger 14b is coupled to the wall of the 
a third heat exchanger (16) forming part of the refrigerant circuit and configured to receive the refrigerant from the first and second heat exchangers (16 is an evaporator receiving refrigerant from condensers 14a and 14b); and
a fan (44) configured to direct an air flow (28) across the third heat exchanger (16) and toward the space conditioned by the HVAC system. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher (US 3,692,100).
Regarding claim 1, Gallagher discloses an HVAC system, comprising:
a housing (10) having a wall with an exterior surface configured to be exposed to an ambient environment external to a space conditioned by the HVAC system (conditioned space 12);
a first heat exchanger (42) disposed within the housing and forming part of a refrigerant circuit of the HVAC system; and
a second heat exchanger (34) disposed within the housing and forming part of the refrigerant circuit, wherein the second heat exchanger includes a coil coupled to the wall (shown in figure 1 the heat exchanger 34 is mounted on the wall of the housing), such that the coil and the wall are configured to transfer heat between the ambient environment and refrigerant passing through the second heat exchanger;
a third heat exchanger (26) forming part of the refrigerant circuit and configured to receive the refrigerant from the first and second heat exchangers (26 is an evaporator receiving refrigerant from condensers 42 and 34); and
a fan (22) configured to direct an air flow across the third heat exchanger (26) and toward the space conditioned by the HVAC system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11, 15, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 3,153,919) in view of Huff et al (US 2008/0184713).
Regarding claim 1,
a housing (10) having a wall (12) with an exterior surface configured to be exposed to an ambient environment external to a space conditioned by the HVAC system (conditioned space 50);
a first heat exchanger (20; note there are two condensers 20) disposed within the housing and forming part of a refrigerant circuit of the HVAC system; and
a second heat exchanger (the other of 20) disposed within the housing and forming part of the refrigerant circuit, wherein the second heat exchanger includes a coil coupled to the wall (shown in at least figures 2 and 5), such that the coil and the wall are configured to transfer heat between the ambient environment and refrigerant passing through the second heat exchanger;
a third heat exchanger (40) forming part of the refrigerant circuit and configured to receive the refrigerant from the first and second heat exchangers (20; evaporator 40 receives refrigerant from the dual condensers 20).
Jernigan lacks a fan for the interior space 50. Huff discloses a similar merchandising refrigerator having an evaporator 16 receiving refrigerant from dual condensers (14a and 14b). Huff further discloses a fan (44) configured to direct an air flow across the third heat exchanger (16) and toward the space conditioned by the HVAC system. It would have been obvious to one of ordinary skill in the art to have provided Jernigan with a fan to blow across the evaporator as taught by Huff in order to enhance heat transfer in the storage space interior due to forced convection.
Regarding claim 2, Jernigan discloses the wall includes an interior surface within the housing and opposite the exterior surface, and wherein the coil of the second heat exchanger is coupled to the interior surface (shown in figure 2).
Regarding claim 5, Jernigan discloses insulation (56) having a conductive filler (all materials are capable of conducting heat) configured to thermally couple the second heat 
Regarding claim 6, Jernigan discloses insulation (56) disposed between the second heat exchanger (20) and an interior partition (40) of the HVAC system, wherein the insulation is configured to restrict an additional air flow within the housing from contacting the coil.
Regarding claim 7, Jernigan discloses an additional fan (69) configured to direct an additional air flow across the first heat exchanger (20) and away from the second heat exchanger (20; it is evident that flow from fan 69 flows over one of coils 20 and then out through 22 and therefor a discrete flow of air flows towards one coil and not the other as they are on opposed sides).
Regarding claim 8, Jernigan discloses a conduit assembly (figure 7) of the refrigerant circuit, wherein the conduit assembly is configured to direct refrigerant flow to the first heat exchanger and the second heat exchanger (both 20) in a parallel arrangement.
Regarding claim 9, Jernigan discloses a compressor (62) disposes along the refrigerant circuit, wherein the conduit assembly is configured to split a total amount of refrigerant discharged from the compressor between the first and second heat exchangers (this is the nature of a parallel condenser arrangement).
Regarding claim 10, Jernigan discloses the coil (20) is directly coupled to and in contact with an interior surface of the wall opposite the exterior surface (shown in figure 2).
Regarding claim 11, Jernigan discloses an HVAC system comprising:
a housing (10) having a wall (12) with a first side exposed to an external environment surrounding the housing and a second side having insulation (56) coupled thereto, wherein the external environment is separate from a space conditioned by the HVAC system;
a first heat exchanger (20; note two heat exchangers 20 are present) disposed within the housing and along a circuit, wherein the first heat exchanger is configured to transfer heat between an air flow and a refrigerant directed through the circuit;
a second heat exchanger (the other of 20) disposed within the housing and along the circuit, wherein the second heat exchanger is coupled to the insulation (56), and the second heat exchanger is configured to receive the refrigerant and transfer heat from the refrigerant to the external environment via the insulation and the wall; and
a conduit assembly of the circuit coupled to the first and second heat exchangers (figure 7), wherein the conduit assembly is configured to direct the refrigerant to the first heat exchanger and the second heat exchanger in a parallel arrangement;
an evaporator (40) disposed along the circuit and configured to receive the refrigerant form the first and second heat exchangers (20; the evaporator 40 receives refrigerant from the condensers 20).
Jernigan lacks a fan for the interior space 50. Huff discloses a similar merchandising refrigerator having an evaporator 16 receiving refrigerant from dual condensers (14a and 14b). Huff further discloses a fan (44) configured to direct an air flow across the third heat exchanger (16) and toward the space conditioned by the HVAC system. It would have been obvious to one of ordinary skill in the art to have provided Jernigan with a fan to blow across the evaporator as taught by Huff in order to enhance heat transfer in the storage space interior due to forced convection.
Regarding claim 15, Jernigan discloses an additional fan (69; two blowers are shown) configured to direct air flow across the second heat exchanger (20).
Regarding claim 25, 
Regarding claim 26, Jernigan and Huff discloses the fan (44 of Huff) is configured to direct the air flow across the third heat exchanger and into ductwork fluidly connecting the HVAC system to the space (shown in Huff the fan directs airflow across the evaporator and to ductwork to connect to the conditioned space).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 3,153,919), in view of Huff et al (US 2008/0184713), and in view of Reifel et al (US 2012/0048521).
Regarding claim 3, Jernigan discloses the coil of the second heat exchanger is coupled to the interior surface but lacks conductive tape. Reifel discloses that tape is old and well known for securing coils ([0106]). It would have been obvious to one of ordinary skill in the art to have utilized HVAC tape for securing the coil due to its wide availability, such as during a time of repair, in order to secure the coil. Additionally all materials are in some degree conductive. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 3,153,919), in view of Huff et al (US 2008/0184713), and  in view of Meinel (US 2,703,702)
Regarding claim 4, Jernigan discloses the system of claim 2 wherein the coils (20) of the second heat exchanger are attached to the inner surface, but lacks grooves. Marinello discloses a similar arrangement which includes grooves (43) for the mounting of the condenser coils of the system (shown in figure 8). It would have been obvious to one of ordinary skill in the art to have provided Jernigan with the grooves of Marinello in order to define a channel system for the coil arrangement providing for regular spacing of the coil thereby utilizing the surface area of the rear of the housing, further Marinello regards the groove arrangement as providing for simple manufacture.
Claim 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 3,153,919), in view of Huff et al (US 2008/0184713), and  in view of Martin et al (US 2013/0340455).
Regarding claim 12, Jernigan discloses the heat exchangers (20) being in parallel arrangement, but lacks a valve as described. Martin a refrigeration system including a valve (40, 41, and 42) configured to direct refrigerant from a compressor (26) to plural parallel condensers (34, 36, and 38). It would have been obvious to one of ordinary skill in the art to have provided Jernigan with the valve of Martin in order to control capacity in the system as a whole as well as in the individual condensers. Further the addition of the valves permits control of the system in regard to the ambient temperature conditions ([0038]-[0039]).
Regarding claim 13, Jernigan discloses the compressor (62) is configured to pressurize the refrigerant and discharge pressurized refrigerant toward the valve.
Regarding claim 14, Jernigan as modified discloses a controller configured to adjust a position of the valve (Martin discloses a controller 70 for operating the valve 40-42 provided at the modification in claim 12 above) to control a first amount of refrigerant in the first portion and control a second amount of refrigerant in the second portion based on an a temperature of the external environment ([0038]-[0039] of Martin). Martin discloses decreasing the amount of refrigerant to one or more condensers, and thereby increasing flow to the other, in response to the external environment being below a threshold temperature ([0038]-[0039]). When applied to Jernigan whether the condenser increased is the first or second and the condenser decreased is the second or first amounts to a selection of only two predictable solutions. As it has been held that the mere selection among a finite number of identified and predictable solutions is obvious, merely applying the control of Martin such that the flow of the second condenser is increased and first condenser decreased in response to the temperature threshold is obvious.
Regarding claim 18, Jernigan discloses an HVAC system, comprising:
a housing (10) having a wall (12) with an exterior surface configured to be exposed to an external environment and an interior surface configured to be exposed to an interior of the 
a first heat exchanger (20 note two heat exchangers 20 are present) disposed within the interior of the housing and configured to transfer heat between a refrigerant and a first air flow (from blower 69) directed across the first heat exchanger;
a second heat exchanger (the other of 20) having a coil coupled to the interior surface of the wall to enable heat transfer between the external environment and refrigerant flowing through the coil;
a conduit assembly coupled to the first and second heat exchangers, said heat exchangers in parallel arrangement (figure 7);
a third heat exchanger (40) configured to receive the refrigerant form the first and second heat exchangers (the evaporator 40 receives refrigerant form the dual condensers 20).
Jernigan lacks a valve as described Martin discloses a refrigeration system including a valve (40, 41, and 42) configured to direct refrigerant from a compressor (26) to plural parallel condensers (34, 36, and 38). Martin further discloses a controller configured to adjust a position of the valve (controller 70 for operating the valve 40-42) to control an amount of refrigerant to the heat exchangers ([0038]-[0039]). It would have been obvious to one of ordinary skill in the art to have provided Jernigan with the valve of Martin in order to control capacity in the system as a whole as well as in the individual condensers. Further the addition of the valves permits control of the system in regard to the ambient temperature conditions ([0038]-[0039]).
Jernigan lacks a fan for the interior space 50. Huff discloses a similar merchandising refrigerator having an evaporator 16 receiving refrigerant from dual condensers (14a and 14b). Huff further discloses a fan (44) configured to direct an air flow across the third heat exchanger (16) and toward the space conditioned by the HVAC system. It would have been obvious to one 
Regarding claim 19, Jernigan and Martin disclose the valve (provided by Martin) is configured to direct a first portion of the refrigerant from a compressor (62) to the first heat exchanger and second portion of the refrigerant from the compressor to the second heat exchanger.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 3,153,919), in view of Huff et al (US 2008/0184713), and in view of Fiedrich (US 5,931,381).
Regarding claim 16, Jernigan discloses the second heat exchanger, but lacks a fin. Fiedrich discloses a radiant panel including a fin (101) coupled to the insulation (106), wherein the fin is configured to transfer heat from the refrigerant flowing through the second heat exchanger to the external environment via the insulation and the wall. It would have been obvious to one of ordinary skill in the art to have provided Jernigan with the fin of Fiedrich in order to enhance heat transfer.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Jernigan (US 3,153,919), in view of Huff et al (US 2008/0184713), and in view of Moraes et al (US 8,627,670).
Regarding claim 17, Jernigan discloses the HVAC system of claim 11, but is silent concerning a microchannel heat exchanger. Note herein that “microchannel” has special meaning in the heat exchanger art and refers to a heat exchanger with channels having a hydraulic diameter of 1 mm or less. Moraes evidences that microchannel heat exchangers are old and well known in the art and are substituted for heat exchangers having hydraulic diameters of conventional size. It would have been obvious to one of ordinary skill to have .
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan (US 3,153,919), in view of Huff et al (US 2008/0184713), in view of Martin et al (US 2013/0340455), and in further view of Kawano et al (US 9,784,481).
Regarding claims 20 and 21, Jernigan as modified discloses the HVAC system above, wherein the controller (provided by Martin) is commutatively couple to the valve (provided by Martin), and wherein the controller is configured to adjust a first position of the valve to control the amounts of the refrigerant in the first portion and the second portion based on an operating parameter of the HVAC system ([0038]-[0039]). Jernigan lacks an additional valve as described Kawano discloses “an additional valve” (26 and 27) positioned downstream of a pair of parallel condensers (24 and 25) to control the amount of refrigerant flowing through the first and second condenser. It would have been obvious to one of ordinary skill in the art to have provided Jernigan with the control as provided by Kawano in order to control the relative capacity through each of the condensers in provide overall capacity control of the refrigeration system to optimize performance.
Regarding claim 22, Jernigan as modified discloses the operating parameter is a temperature of the external environment ([0038]-[0039] of Martin).
Response to Arguments
Applicant’s arguments have been fully considered
As detailed above all claims have been addressed in view of Jernigan as a primary reference. Huff and Gallagher were applied to claim 1 alone in order to evidence the breadth of the claim without overly burdening applicant with excessive duplicative rejections.
Regarding a fan for blowing air across the third heat exchanger (being an evaporator) the examiner is in agreement that Jernigan lacks this feature. However as detailed above providing Jernigan with such a fan is taught by Huff.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baruch (US 2017/0307251) plural condensers with one positioned on wall of housing.
Heberer et al (US 4,911,234) condenser mounting.
Fowell et al (US 3,714,795) condenser mounting.
Wiedemann (DE 3205331) condenser mounting.
Fiedrich (US 5,931,381) radiant heat exchanger mounting.
Moszkowski (US 5,033,361) radiant heat exchanger mounting with forced air flow.
Zumstein (DE 9317404) radiant heat exchanger mounting.
Tamburello et al (US 9,683,704) valving for controlling parallel condensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763